Garnett, J. The record filed by appellant in this case is not certified to be a full copy or transcript of the record, but a “ complete transcript of the record as per praecipe for record tiled.” Appellees subsequently filed an additional record, but that is only certified to be a copy of a certain cross-bill, answer, amended and supplemental cross-bill, and of certain orders in the cause. ¡No case is presented, therefore, upon which we can find that any error was committed, as it is impossible to say that we have a complete record before us. Frink v. Phelps, 4 Scam. 558; Bertrand v. Taylor, 87 Ill. 235; Blake v. Miller, 18 Ill. App. 645. The decree is affirmed. Decree affirmed.